DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 42 and 51 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 42 and 51 each recite the limitation "the one or more loudspeakers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 26, 33-35, 40, 41, 44, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. U.S. Patent App. Pub. No. 2019/0200365 (cited by Applicant) in view of Sahoo U.S. Patent No. 10,587,299.
Regarding claims 12, 26, 33 and 34, Sampath discloses a method and apparatus for wireless communication (i.e. UE 350 – Fig. 3), comprising a memory (i.e. 360) and at least one processor (i.e. 359) coupled to the memory, the at least one processor configured to determine a radio frequency (RF) exposure condition for a UE operating in a mmW mode by determining that a first beam in use is radiating in a direction with an obstruction, where the obstruction may correspond to a portion of a person’s body (see ¶¶ [0055]-[0057]); determining an antenna array located away from a location of an obstruction is available for mmW RF beaming in response to the determination that the RF exposure condition for the UE is occurring by selecting an antenna array that does cause an MPE violation (¶ [0056]), which is thus pointed in a direction different from the beam causing the MPE violation; and switching to the second beam for mmW RF beaming and in response to the determination that the antenna array away from the direction of the obstruction is available for mmW beaming (¶¶ [0056]- [0057]), where the second beam is a suitable substitute for the first beam since it is used for communication after switching.
Sampath does not disclose that the exposure occurs when operating in a mmW mode during a voice call, and that the RF exposure condition is related to the first beam radiating in a direction associated with the user’s head.
Sahoo discloses that there are situations where a user may be subject to relatively high RF radiation exposure such as when a UE is held to a user’s ear (i.e., col. 4, ll. 9-21), which includes when audio is provided through an ear speaker of the UE which would occur during a voice call (col. 7, ll. 61-67).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teaching of Sahoo of identifying an RF exposure condition from a beam radiating in a direction associated with a user’s head, in the system of Sampath, as it provides indication that a user may be subject to high levels of RF energy so remedial action may be taken, as mmWave signals provide high levels of RF exposure.
Regarding claims 35 and 44, Sampath discloses a method and apparatus for wireless communication (i.e. UE 350 – Fig. 3), comprising a memory (i.e. 360) and at least one processor (i.e. 359) coupled to the memory, the at least one processor configured to determine a radio frequency (RF) exposure condition for a UE operating in a mmW mode (see ¶¶ [0055]-[0056]); and performing one or more actions to reduce mmW exposure, wherein the one or more actions comprise: determining an antenna array located away from a location of an obstruction is available for mmW RF beaming in response to the determination that the RF exposure condition for the UE is occurring (¶ [0056]), where the obstruction may correspond to a portion of a person’s body (¶ [0057]); and in response to the determination that the antenna array away from the direction of the obstruction is available for mmW beaming: preventing all antenna arrays other than the antenna array located away from the location of the obstruction from emitting mmW beams, as the UE may switch antenna arrays in response to detecting the exposure condition which may include an obstruction corresponding to a body part (¶¶ [0056]- [0057]) where disclosure of a single antenna array that is switched to fairly suggests to one of ordinary skill in the art that other antenna arrays are disabled.
Sampath does not disclose that the exposure occurs when operating in a mmW mode during a voice call, and that the RF exposure condition is related to RF exposure for antenna arrays near the location of an ear speaker for the UE.
Sahoo discloses that there are situations where a user may be subject to relatively high RF radiation exposure such as when a UE is held to a user’s ear (i.e., col. 4, ll. 9-21), which includes when audio is provided through an ear speaker of the UE which would occur during a voice call (col. 7, ll. 61-67).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teaching of Sahoo of identifying an RF exposure condition of a user being proximate to an ear speaker during a call, in the system of Sampath, as it provides an indication that a user may be subject to high levels of RF energy so remedial action may be taken, as mmWave signals provide high levels of RF exposure.
Regarding claims 40 and 49, in the proposed combination, Sahoo discloses that one of the actions to mitigate the RF radiation exposure comprises turning on a loud speaker of the UE or activating a handsfree type connection (col. 3, ll. 50-57; col. 7, l. 61 to col. 8, l. 14)
Regarding claims 41 and 50, Sampath further indicates that the RF exposure condition is a head adjacent usage or a body adjacent usage condition (¶ [0057]).
Claims 39 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. in view of Sahoo, as applied to claims 35 and 44, respectively, above, and further in view of Harrison et al. U.S. Patent App. Pub. No. 2016/0373175.
Regarding claims 39 and 48, Sampath in combination with Sahoo disclose a method and apparatus for wireless communication where a determination is made as to whether an antenna array located away from a location of an obstruction is available for mmW RF beaming, and switching from an antenna array leading to an obstruction to another antenna array, as described above, but do not expressly disclose that preventing antenna arrays other than the one located away from the location of the ear speaker for the UE from emitting mmW beams comprises modifying a codebook of the UE to remove beams from the codebook that use all antenna arrays other than the antenna array located away from the location of the ear speaker for the UE.
Harrison discloses that undesirable beams may be avoided by removing them from a codebook via codebook restriction (¶ [0131]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to prevent undesirable antenna arrays via codebook restriction, as suggested by Harrison, in the method and apparatus of Sampath and Sahoo, as it provides a way to avoid remove undesirable beams from being used.
Claims 42, 43, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. in view of Sahoo, as applied to claims 35 and 44, respectively, above, and further in view of Prasad U.S. Patent App. Pub. No. 2013/0237272 (cited by Applicant).
Regarding claims 42, 43, 51 and 52, Sampath in combination with Sahoo disclose a method and apparatus for wireless communication where a determination is made as to whether an antenna array located away from a location of an obstruction is available for mmW RF beaming in response to a determination that an RF exposure condition for the UE is occurring, as described above, but do not expressly disclose that an RF exposure condition occurs when one or more loudspeakers are turned off or all handsfree type connections are inactive during the call.
Prasad discloses that direct call conversation sensing and usage of speaker mode and hands free mode are taken into account when determining tuning and controlling radiation on the user facing direction (¶¶ [0021], [0026]), where one skilled in the art would recognize that when call conversation is sensed but speaker mode and hands free mode are not sensed to be on or inactive, radiation in the direction of the user’s body near the speaker may need to be controlled.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide sensing of speaker mode and handsfree mode, as suggested by Prasad, in the RF exposure determination of Sampath and Sahoo, to reduce SAR while maintaining quality of communication (see Prasad, ¶¶ [0007]-[0009]).
Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. U.S. Patent App. Pub. No. 2021/0297959 in view of Sahoo U.S. Patent No. 10,587,299.
Regarding claims 53 and 54, Zhou discloses a method and apparatus for wireless communication (i.e. wireless device 1502), comprising a memory and at least one processor coupled to the memory (see Fig. 15A), configured to determine an RF exposure condition for a wireless device operating in a mmW mode, and adjust a communication parameter based on the detection to reduce transmission power (see ¶¶ [0287], [0294).  Zhou does not disclose that the exposure occurs when operating in a mmW mode during a voice call, and deprioritizing usage of mmW by disabling mmW cell measurements and reporting.
Sahoo discloses that there are situations where a user may be subject to relatively high RF radiation exposure such as when a UE is held to a user’s ear (i.e., col. 4, ll. 9-21), which includes when audio is provided through an ear speaker of the UE which would occur during a voice call (col. 7, l. 61-67), and remedial action may be applied (col. 5, ll. 16-22).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teaching of Sahoo of identifying a user position in determining an RF exposure condition during a call, in the system of Zhou employing mmW communication, to provide indication that a user may be subject to high levels of RF energy.
Geekie discloses power management of carriers in a mmW system where a channel quality indicator is set to zero to indicate to stop scheduling transmissions, thereby disabling subsequent cell measurements and reporting, and reduce signal usage and power at select channels (¶ [0010]).  Further, Zhao teaches disabling measurement/reporting when a channel is disabled (¶¶ [0392]-[0393]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teachings of Geekie of setting a channel quality indicator to zero, thereby deprioritizing corresponding signal usage, in the system of the proposed combination of Zhou with Sahoo, where as indicated by Zhou, associated mmW cell measurements and reporting may be disabled, in order to limit use of frequencies causing elevated levels of detected RF exposure (Sahoo, col. 5, ll. 16-22), as setting a CQI to zero would inhibit a base station from transmitting at select frequencies, thereby reducing RF radiation at those frequencies.
Regarding claims 55 and 56, Zhou discloses a method and apparatus for wireless communication (i.e. wireless device 1502), comprising a memory and at least one processor coupled to the memory (see Fig. 15A), configured to determine an RF exposure condition for a wireless device operating in a mmW mode, and adjust a communication parameter based on the detection to reduce transmission power (see ¶¶ [0287], [0294).  Zhou does not disclose that the exposure occurs when operating in a mmW mode during a voice call, and deprioritizing usage of mmW by setting a Channel Quality Indicator (CQI) for a mmW carrier to zero in a CSI report.
Sahoo discloses that there are situations where a user may be subject to relatively high RF radiation exposure such as when a UE is held to a user’s ear (i.e., col. 4, ll. 9-21), which includes when audio is provided through an ear speaker of the UE which would occur during a voice call (col. 7, l. 61-67), and remedial action may be applied (col. 5, ll. 16-22).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teaching of Sahoo of identifying a user position in determining an RF exposure condition during a call, in the system of Zhou employing mmW communication, to provide indication that a user may be subject to high levels of RF energy.
Geekie discloses power management of carriers in a mmW system where a channel quality indicator in a CQI report is set to zero indicating to stop scheduling transmissions, thereby deprioritizing usage of mmW at the carriers having CQI set to zero by reducing signal usage and power at select channels (¶ [0010]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teachings of Geekie of setting a channel quality indicator to zero, thereby deprioritizing corresponding signal usage, in the system of the proposed combination of Zhou with Sahoo, in order to limit use of frequencies causing elevated levels of detected RF exposure (Sahoo, col. 5, ll. 16-22), as setting a CQI to zero would inhibit a base station from transmitting at select frequencies, thereby reducing RF radiation at those frequencies.
Allowable Subject Matter
Claims 1-11, 15-25 and 28-32 are allowed.
Claims 13, 36-38 and 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/12/2022